Citation Nr: 1444469	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  06-17 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to March 1992 and from December 2003 to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004  rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in July 2010, September 2011, and October 2012 for further development.


FINDINGS OF FACT

The Veteran does not have chronic fatigue syndrome and his lack of energy has been attributed to his service-connected posttraumatic stress disorder (PTSD).  


CONCLUSION OF LAW

The criteria for service connection for chronic fatigue syndrome are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in October 2003 and March 2006 letters and the claim was thereafter readjudicated.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in January 2011 and December 2013; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they provide all information necessary to decide the claim.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

VA is authorized to pay compensation to any Persian Gulf Veteran suffering from a "qualifying chronic disability."  A "qualifying chronic disability," includes (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2)(B). 

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a Veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a). 

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  38 C.F.R. § 3.317(a)(ii)(4).

Service treatment records contain no fatigue complaints or diagnoses.  Post-service, a valid diagnosis of chronic fatigue syndrome has not been made.  Instead, a VA examiner in January 2011 attributed the Veteran's lack of energy to PTSD and indicated that a diagnosis of chronic fatigue syndrome was not warranted.  Likewise, a VA examiner in December 2013 indicated that the Veteran was not now and had never been diagnosed with chronic fatigue syndrome and that he did not have any findings, signs, or symptoms attributable chronic fatigue syndrome.  That examiner noted that the Veteran's psychiatric condition affects his sleep and his overall poor fitness and chronic health problems all contribute to his feelings of fatigue.  As the preponderance of the evidence shows that the Veteran does not have chronic fatigue syndrome, service connection cannot be granted for it, including under 38 C.F.R. § 3.317.  In the absence of a currently diagnosed chronic fatigue syndrome disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).


ORDER

Service connection for chronic fatigue syndrome is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


